Citation Nr: 1227748	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  05-35 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for the service-connected chondromalacia patella of the left knee, rated as 10 percent disabling on the basis of lateral instability and/or subluxation with a separate 10 percent disability rating assigned on the basis of limitation of motion due to arthritis.  

2.  Entitlement to an increased disability rating for the service-connected chondromalacia patella of the right knee, rated as 10 percent disabling on the basis of lateral instability and/or subluxation with a separate 10 percent disability rating assigned on the basis of limitation of motion due to arthritis.  

3.  Entitlement to an increased disability rating for service-connected pes planus, rated as 50 percent disabling.  

4.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to December 1995.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating greater than 30 percent for bilateral pes planus and for increased ratings greater than 10 percent for chondromalacia patella of the left and right knees.

In a July 2008 decision, the Board granted the maximum allowable schedular rating, 50 percent, for the service-connected pes planus.  Additionally, the July 2008 Board decision awarded separate 10 percent ratings for each knee for the degenerative arthritis associated with the service-connected chondromalacia patella, but denied ratings higher than 10 percent for the service-connected chondromalacia patella of the right and left knees on the basis of lateral instability and/or subluxation.  

The Veteran appealed the Board's July 2008 decision to the United States Court of Appeals for Veterans Claims (Court or CAVC).  

In a February 2010 Memorandum Decision, the Court set aside the Board's July 2008 decision and remanded the matter for further adjudication.  Although the Court vacated the entire Board decision, the Board assumes that the Court did not intend to vacate and set aside the ratings that were granted by the Board in July 2008, and has phrased the issues accordingly on the title page. 

In November 2010, the Board remanded the case back to the RO for additional development of the record, to comply with the Court's February 2010 decision.  While on remand, the Veteran was afforded a VA examination in April 2011 and also testified at a personal hearing at the RO before a Decision Review Officer in October 2011.  A transcript of the hearing is of record.  

The RO issued a supplemental statement of the case in January 2012 and returned the case to the Board.  Meanwhile, the Veteran submitted additional lay statements in support of her claims, and provided a copy of a February 2012 MRI study of her knees.  This evidence has not yet been considered by the RO; however, because the case is once again remanded for additional development, the RO will have an opportunity to consider the new evidence in the first instance, without prejudice to the Veteran.  

Finally, Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran raised the issue of entitlement to a TDIU.  The claim for the awarding of a TDIU is part of the claim for a higher rating and as such, a determination must also be made with respect to this claim.  The issue was therefore referred to the RO for consideration pursuant to the Board's November 2010 remand.  The RO considered the issue on appeal, and denied the claim, as noted on the January 2012 supplemental statement of the case.  As such, the issue is added to the cover page of this decision to reflect its current appellate status.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks increased ratings for the service-connected chondromalacia patella of the left and right knees, each rated as 10 percent disabling on the basis of lateral instability and/or subluxation with a separate 10 percent disability rating assigned for each knee on the basis of limitation of motion due to arthritis.  The Veteran also seeks an increased rating for pes planus, to include on an extraschedular basis.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In the Board's July 2008 decision, it was noted that the Veteran's service-connected disabilities did not require or result in frequent periods of hospitalization, or otherwise rendered impractical the application of the regular schedular standards.  The decision therefore concluded that in the absence of evidence of those factors, the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) had not been met.  However, as the Court pointed out in the February 2010 decision, extraschedular consideration may be warranted when a disability results in marked interference with employment, and the July 2008 decision failed to address this component of 38 C.F.R. § 3.321.  Moreover, the Veteran has asserted the service-connected right and left knee disabilities limit her working to only 10 to 15 hours per week, and, have in the past caused periods of greater limitation and unemployment.  

Since the July 2008 decision was issued, additional pertinent evidence has been added to the claims file, including a December 2008 VA examination report, an April 2011 VA examination report, an October 2009 private magnetic resonance imaging (MRI) of the knee, and other additional medical records pertinent to her claim on appeal, including private medical records showing left knee surgery in July 2008.  The Veteran has also submitted numerous statements along with additional pertinent medical evidence in an attempt to show that her right and left knee disabilities are more severe than the current ratings represent.  At an October 2011 DRO hearing, the Veteran testified as to the severity of the service-connected right and left knee disabilities.  She testified that her VA examination in April 2011 was inadequate with regard to the examination of her knees, because the criteria pursuant to Diagnostic Code 5257, 5258 and 5259 were not adequately addressed by the examiner.  The Veteran has stated on numerous statements in the claims file, and at her personal hearing, that she has instability and/or subluxation in her knees.  The Veteran's medical records, including MRI reports show that the Veteran had prior knee surgery for a meniscal tear.  However, the April 2011 examination findings paint a much different disability picture with regard to the Veteran's service-connected knee disability.  The April 2011 examination report notes the Veteran's complaints of worsening pain and swelling in the knees, but the examiner did not address the Veteran's complaints of instability and weakness that she has consistently reported on lay statements throughout the appeal period.  On physical examination, the examiner found the ligaments "normal" and McMurray and Grind tests negative.  The examiner indicated that there was no instability, but did not address the Veteran's reported history of instability.  Further, the examiner did not reconcile the negative grind test result with the fact that the grind test on prior examinations was positive, which appears particularly critical given that the Veteran was reporting an increase in knee pain and swelling.  In essence, the findings on examination in April 2011 are inconsistent with both the Veteran's reported history, as well as prior examination findings.  Moreover, the examiner did not discuss the Veteran's 2008 knee surgery and how this may have impacted the overall disability picture.  As such, the April 2011 examination is not adequate for rating purposes.  

Also, the Veteran submitted a copy of a February 2012 MRI report, which the RO has not yet considered, but which is pertinent to the Veteran's claims.  See 38 C.F.R. § 20.1304(c).  

With regard to the claim for a TDIU, this issue is inextricably intertwined with the above described increased rating issues.  Thus, the Veteran's TDIU claim must be deferred pending the outcome of his other claim(s).  See Holland v. Brown, 6 Vet. App. 443 (1994).  In this regard, additional development should be undertaken.

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

When the percentages requirement is met, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Service connection has been established for bilateral pes planus, rated as 50 percent disabling; temporomandibular joint disorder, rated as 20 percent disabling; chondromalacia patella right knee, rated as 10 percent disabling; chondromalacia patella left knee, rated as 10 percent disabling; pelvic inflammatory disease, rated as 10 percent disabling; degenerative arthritis right knee, rated as 10 percent disabling; degenerative arthritis left knee, rated as 10 percent disabling; migraine headaches, rated as 10 percent disabling; and posterior tibial dysfunction and tendonitis of the left ankle, rated as 10 percent disabling.  Additional noncompensable service-connected disabilities include chronic recurrent costochondritis; scars, left axilla fossa and left thigh; scalp dermatitis (also claimed as scarring alopecia); dyshidrotic eczema, feet; ganglion cyst, right wrist with tenosynovitis; ganglion cyst left wrist with tenosynovitis, and mechanical low back pain.  The combined disability rating for the Veteran's service-connected disabilities exceeds 70 percent.  

A VA examination should be conducted which assesses the Veteran's ability to obtain and maintain employment as a result of his service-connected disabilities.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, the Veteran recently requested that additional Tricare records be obtained from Tyndall Air Force Base.  As the Veteran has also received private medical care for her disabilities, she should be asked to provide or identify any outstanding non-Federal records that are relevant to her claims.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice pursuant to 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 concerning how to substantiate a TDIU claim and request that she submit a completed TDIU claim form, so that she can provide information pertaining to her earnings, education, work experience, and training.

2.  Obtain any outstanding VA treatment records not currently of record, and in particular, those generated since April 2011 (The Veteran's virtual VA folder contains VA outpatient records up through April 21, 2011).

3.  Obtain any outstanding Tricare records pertaining to the Veteran from Tyndall Air Force Base.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.


4.  Contact the Veteran and request that she provide or identify any additional non-Federal records that are relevant to her claims and are not already of record, including but not limited to records from Florida Sports Medicine.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

5.  Schedule the Veteran for a VA examination to evaluate the severity of the service-connected right and left knee disabilities and pes planus.  The claims folder should be made available to the examiner in connection with the examination.  All necessary tests should be conducted, including x-rays, and any other testing deemed appropriate.  The examiner should review the results of any testing prior to completion of the report.  The examiner should identify all residuals attributable to the Veteran's service-connected bilateral knee disabilities, including the severity of the degenerative changes.  

The examiner should report the range of motion measurements for each knee, in degrees.  Any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and any additional loss of range of motion due to the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should state, to the extent possible, whether there is any additional limitation of motion on use or during flare-ups.  All limitation of function must be identified.

The examiner should note whether either knee exhibits any recurrent subluxation or lateral instability, in light of the Veteran's consistent reports of instability of her knees.  If lateral instability is found in either knee, the examiner should provide an opinion, in his or her best medical judgment, whether this instability is slight, moderate, or severe in degree.  If the examiner finds that the knees are stable, then the examiner must reconcile the Veteran's statements regarding instability with the finding of no instability.  

Additionally, the examiner should comment as to whether either knee is ankylosed, and if so, to what degree.  

Finally, the examiner should comment on whether the Veteran's knees are productive of semilunar dislocated cartilage with frequent episodes of 'locking", pain, and effusion into the joint.  This is particularly critical given the Veteran's surgical procedure in 2008 to repair a torn meniscus.  In this regard, the examiner should discuss the findings in terms of the post-surgical repair.

The examiner should comment on the degree to which the service-connected bilateral knee disabilities affect employment.  

The examiner should also assess the nature and severity of the Veteran's service-connected pes planus.  The examiner should comment on the degree to which the service-connected pes planus affects employment.  

Because the Veteran claims that she is unemployable due to her service-connected disabilities, the examiner should opine whether the Veteran's service-connected disabilities, either alone or in combination, preclude substantially gainful employment, given the Veteran's level of education and employment history (but without regard to her age).  If any other examinations are deemed warranted in order to provide the requested opinions, additional examination(s) should be scheduled. 

A complete rationale for any opinion expressed must be provided. The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for why an opinion cannot be provided.  

6.  Ensure that the information provided in the examination report(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  

7.  After completion of the requested development above, readjudicate the Veteran's claims, including, but not limited to determining whether the claim should be referred for extraschedular consideration to the Under Secretary for Benefits or the Director, Compensation and Pension Service, who is authorized to approve an extraschedular evaluation.  

8.  If any benefit on appeal remains denied, then a Supplemental Statement of the Case should be issued and the Veteran and her representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


